DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and arguments/remarks filed on 09/08/2021 have been entered and fully considered.
Instant claims 1, 5, 8, 10, 13, and 15 have been amended currently.
Instant claims 16-20 have been newly added currently.
Currently, instant claims 1-20 are pending.

Response to Arguments
Applicant's arguments/remarks filed 09/08/2021 have been fully considered but they are not persuasive. 

Applicant states and discusses in the currently filed remarks regarding the independent claims that, “… neither reference teaches or suggests the sense region(s) shaped to enforce movement of the biologic particles as carried by the fluid flow on a one-at-a-time basis via operation of the fluid actuator… Applicant has amended the independent claims to further clarify that the sensor is disposed in the first channel and at the sense region…”.

First off, regarding applicant's arguments against the references individually (e.g. “However, the '134 reference does not teach or suggest that the sensor forms part of a biologic test chip. Rather, the alleged sensor of the '134 reference is a separate image acquisition system that includes a microscope and a CCD camera. Furthermore, the '134 referenced expressly describes that the fluid flow is not on a one-at-a-time in the sensor region, but rather that the off-device CCD camera can image all the cells in the region and uses post- imaging processing techniques to analyze each cell individually.”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Secondly, Childers et al. discloses (fig. 3-4) electrode array 130 (“at least one impedance sensor …” and “the sensor being on-board …”) in path 106 and controlled via controller 19 comprising a plurality of electrode elements 132 with a portion 134 that extends into path 108; wherein cells are moved along the fluid flow path in the first direction by fluid pressure or are moved along the fluid flow path by an electrode array that applies a non-uniform electric field that is temporally varying to induce cell transport along the fluid flow path in the first direction (col. 3, 3rd para. and col. 7, 5th para.):  (encompassing “a fluid flow of biologic particles …” and the functional language directed to controlling the amount of particle within a sense region). Ionescu-Zanetti et al. discloses an apparatus and method for analysis of individual particles in a microfluidic device (abstract and fig. 1A-47, specifically fig. 2-3A). Ionescu-Zanetti et al. discloses with the imaging flow cytometer of Ionescu-Zanetti et al. allowing for the confirmation of proper operation of the electric sensors of Childers et al. and a flow actuation system of Ionescu-Zanetti et al. in the channels from the device stemming from the combination of references. 
With that stated, the Examiner maintains his use of the combination of Childers et al. and Ionescu-Zanetti et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,390,387 B2 (Childers et al.) in view of U.S. 2012/0264134 A1 (Ionescu-Zanetti et al.).
rd para. and col. 7, 5th para.):  (encompassing “a fluid flow of biologic particles …” and the functional language directed to controlling the amount of particle within a sense region).  In addition, Childers et al. discloses (col. 5, 2nd para.) enriching quantities of cells via cell sorters and a cell collector:  (encompassing “the sense region having a volume on a same order of magnitude as …”).  Childers et al. discloses (col. 3, 4th para.) multiple sorter assemblies, each comprising a series arrangement of cell sorters, are arranged in parallel on one or more chips (“a plurality of different biologic test chips …”) to enable sorting larger volumes of cells:  (encompassing “A kit …”).
Childers et al. does not disclose “a sensor at the sense region to count the biologic particles …”.  However, Ionescu-Zanetti et al. discloses an apparatus and method for analysis of individual particles in a microfluidic device (abstract and fig. 1A-47).  Ionescu-Zanetti et al. discloses (para. [0174]-[0202] and fig. 2-3B) cell/particle “counting” via a microfluidic device and/or system - image flow cytometer, wherein the device and/or system further comprises a flow actuation system that can introduce a population of particles into the device and/or system and the flow actuation system includes an electrokinetic flow apparatus for controlling the flow of cells/particles being introduced.  Childers et al. (electrode array 130 in fig. 3-4) and Ionescu-Zanetti et al. (electrokinetic flow apparatus in para. [0183]) both disclose components for controlling the flow of cells or particles in a device or system; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the image flow 

	In regards to instant claim 4; Childers et al. discloses (col. 5, 1st-2nd para.) varying the concentration – enrichment - of cells so as to increase some versus lowering (“dilution”) other cell concentrations using their sorter assembly of biodevice 10.
	In regards to instant claims 5-6, 15-16, 18; Childers et al. further discloses (fig. 4) diverter 120 with apex 122 (“a non-uniform flow portion …”) to separate smaller path 108 (“constriction”) and larger path 110 from main path 106; the main path 106 transitions to smaller paths 106 and 110 (encompassing “an inlet including a progressively narrowing cross-sectional area …” or generically meeting “cone-shaped” structure).  Childers et al. discloses (col. 5, 1st-2nd para.) varying the concentration – enrichment - of cells so as to increase some versus lowering (“dilution”) other cell concentrations using their sorter assembly of biodevice 10.
	In regards to instant claim 7; Childers et al. discloses (col. 4, 4th para.) fluid source(s) includes blood and blood derivatives, as well as cells within the sources.

In regards to instant claims 8-9, 11, 19-20; Childers et al. discloses (abstract and fig. 1-10) a method and device for sorting cells comprising a fluid flow path for cell rd para. and col. 7, 5th para.):  nd para.) enriching quantities of cells via cell sorters and a cell collector:  (encompassing “the sense region having a volume on a same order of magnitude as …”).  Childers et al. discloses (col. 5, 1st-2nd para.) varying the concentration – enrichment - of cells so as to increase some versus lowering (“dilution”) other cell concentrations using their sorter assembly of biodevice 10.
Childers et al. does not disclose “a sensor” at a “sense region(s)” to “count” “biologic particles.”  However, Ionescu-Zanetti et al. discloses an apparatus and method for analysis of individual particles in a microfluidic device (abstract and fig. 1A-47).  Ionescu-Zanetti et al. discloses (para. [0174]-[0202] and fig. 2-3B) cell/particle “counting” via a microfluidic device and/or system - image flow cytometer, wherein the device and/or system further comprises a flow actuation system that can introduce a population of particles into the device and/or system and the flow actuation system includes an electrokinetic flow apparatus for controlling the flow of cells/particles being introduced.  Childers et al. (electrode array 130 in fig. 3-4) and Ionescu-Zanetti et al. (electrokinetic flow apparatus in para. [0183]) both disclose components for controlling the flow of cells or particles in a device or system; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the image flow cytometer of Ionescu-Zanetti et al. within the method and device Childers et al. for the purpose of precise flow control for generating particle counts, statistics on cell fluorescent properties, and a correlated database of cell images for all of the counted cells (para. [0174] of Ionescu-Zanetti et al.).  Further motivation for the combination 

	In regards to instant claim 10; Childers et al. further discloses (fig. 4) diverter 120 with apex 122 (“a non-uniform flow portion …”) to separate smaller path 108 (“constriction”) and larger path 110 from main path 106; the main path 106 transitions to smaller paths 106 and 110 (encompassing “an inlet including a progressively narrowing cross-sectional area …” or generically meeting “cone-shaped” structure).
	In regards to instant claim 12; Childers et al. discloses (col. 3, 4th para.) multiple sorter assemblies, each comprising a series arrangement of cell sorters, are arranged in parallel on one or more chips to enable sorting larger volumes of cells:  (the use of multiple chips is read as encompassing “parallel” orientations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798